ROSSMAN, J.,
dissenting.
Although the majority purports to “have no difficulty in concluding that Storie was sufficiently trustworthy,” 110 Or App at 297, it nevertheless dismisses the value of her information and redefines “reasonable suspicion” in the process.
The rule is-that a named citizen informant is deemed reliable if she personally observes the events reported and voluntarily initiates the report. State v. Girard, 106 Or App 463, 467, 808 P2d 1017 (1991). However, the majority holds that, “[u]nder the circumstances, Derby could not form a reasonable suspicion that defendant was in possession of a controlled substance, unless he corroborated her tip with observations of his own.” 110 Or App at 298. (Emphasis supplied.) Although an unnamed informant’s tip must have some additional support, State v. Prince, 93 Or App 106, 111, 760 P2d 1356, rev den 307 Or 246 (1988), corroboration is not required to validate an identified informant’s personal observations.
Storie did not tell Derby why she believed that the substance in the bag was cocaine. However, reasonable suspicion does not require scientific, or even definite, knowledge; neither does it require additional inquiry on the part of a police officer sufficient to render the suspicion more reasonable. An officer is not required to establish an informant’s familiarity with the specific drug at issue in order to form a reasonable suspicion. State v. Horwedel, 66 Or App 400, 404, 674 P2d 623, rev den 296 Or 638 (1984).
*299Derby had known Storie personally for several years. Given Derby’s familiarity with the informant, he could reasonably conclude that she honestly believed that the wallet contained contraband. There was testimony that the appearance of cocaine and its packaging are not so unique that only experts should be assumed to be familiar with it. See generally State v. Hasselback, 55 Or App 281, 285 n 2, 637 P2d 1316 (1981), rev den 292 Or 825 (1982). It is conceivable that a person may carry a baggie in his wallet that contains a white powdery substance that is not contraband. However, the possibility of an alternative, non-criminal explanation, or that the suspicion may turn out to be wrong, does not render the suspicion unreasonable. State v. Kolendar, 100 Or App 319, 323, 786 P2d 199, rev den 309 Or 698 (1990). My review of the record indicates that Storie was not required to resort to her imagination in believing and saying that the baggie contained cocaine instead of powdered sugar or some other commodity. Under the totality of the circumstances, Derby’s suspicion that the wallet contained contraband was clearly reasonable.
Armed with a reasonable suspicion that defendant possessed a controlled substance, Derby lawfully stopped him. Once Derby had done that, he observed, in plain view, a baggie containing a white powdery substance. Because the stop was lawful and the officer was justified in seizing the cocaine, the trial court should not have granted defendant’s motion to suppress. Accordingly, I dissent.